Case 1:17-cv-05507-FB-PK Document 32 Filed 10/15/18 Page 1 of 2 PageID #: 224



October 15, 2018

VIA ECF
The Honorable Peggy Kuo
Magistrate Judge
U.S. District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re: Martin v. Navient Solutions, LLC et al.; 17-cv-05507 (FB) (PK)
            Joint Report concerning mediation


Dear Magistrate Judge Kuo:

        All parties in the above-referenced action (“Action”) – Plaintiff Philip A. Martin and
Defendants Navient Solutions, LLC (“NSL”), Experian Information Solutions, Inc. (“Experian”),
and Trans Union LLC (“Trans Union”) – submit this joint report to advise the Court about the
outcome of the parties’ October 11, 2018 mediation session. At mediation, Plaintiff and NSL
reached a settlement in principle concerning all claims Plaintiff asserted against NSL in the
Action. Once these parties consummate the settlement pursuant to a written agreement, they will
(unless the Court orders otherwise) promptly file a stipulation and proposed order to dismiss
Plaintiff’s claims against NSL with prejudice.

       Although Plaintiff was not able to agree to settlement terms with either Experian or Trans
Union, each of these parties believes that the mediation session was productive and intends to
continue earnest negotiations with the hope that settlement is possible prior to expending
substantial additional time and resources on litigation. 1


Respectfully submitted,

/s/Adam G. Singer                                            /s/Scott H. Bernstein
Adam G. Singer, Esq.                                         Scott H. Bernstein, Esq.
LAW OFFICE OF ADAM G. SINGER, PLLC                           STRADLEY RONON STEVENS & YOUNG,
One Grand Central Place                                      LLP
60 East 42nd Street, Suite 4600                              100 Park Avenue,
New York, NY 10165                                           Suite 2000
Counsel for Plaintiff                                        New York, NY 10017
                                                             Counsel for Defendant Navient Solutions, LLC




1
 Plaintiff, Trans Union, and Experian will submit a proposed revised scheduling order today via a separate ECF
filing.

                                                  Page 1 of 2
Case 1:17-cv-05507-FB-PK Document 32 Filed 10/15/18 Page 2 of 2 PageID #: 225




/s/ Joseph J. Boylan                             /s/Katherine C. Robinson
Joseph J. Boylan, Esq.                           Katherine C. Robinson, Esq.
JONES DAY                                        SCHUCKIT & ASSOCIATES, P.C.
250 Vesey Street                                 4545 Northwestern Drive
New York, NY 10281                               Zionsville, IN 46077
Counsel for Defendant Experian Information       Counsel for Defendant Trans Union LLC
Solutions, Inc.




                                         Page 2 of 2
